Having considered appellant's brief, appellant's pro se appeal
                  statement, the record on appeal, and appellant's appendix, we conclude
                  that the district court abused its discretion in awarding the maternal
                  grandmother custody of the two children.      See Wallace v. Wallace, 112
Nev. 1015, 1019, 922 P.2d 541, 543 (1996) (providing that this court
                  reviews a child custody decision for an abuse of discretion). First, the
                  district court could not award custody to her because she never moved to
                  intervene in the action, and thus, she was not a party to the action.   See
                  Young v. Nev. Title Co.,    103 Nev. 436, 442, 744 P.2d 902, 905 (1987)
                  (providing that "[a] court does not have jurisdiction to enter judgment for
                  or against one who is not a party to the action"); Landry v. Nauls, 831
S.W.2d 603, 605-06 (Tex. App. 1992) (explaining that a court cannot award
                  custody to a nonparent unless that nonparent has brought an action for
                  custody or has sought to intervene in the custody action). Second, the
                  district court violated appellant's procedural due process rights by
                  awarding custody to the maternal grandmother when appellant had no
                  notice that the grandmother was going to testify at the hearing or was
                  going to be considered as a custodial placement option, and when
                  appellant did not have an opportunity to present evidence concerning
                  whether placement with the grandmother was in the children's best
                  interest. See Gonzales-Alpizar v. Griffith, 130 Nev., Adv. Op. 2, 317 P.3d
820, 827 (2014) (providing that due process requires reasonable notice and
                  an opportunity to present objections).
                              Lastly, the district court did not make specific findings that
                  awarding custody to either parent would be detrimental to the children
                  and the award of custody to the maternal grandmother was in the
                  children's best interest. See NRS 125.500(1) (requiring that before a court

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    ea
                 awards custody to a nonparent, the court must find that "an award of
                 custody to a parent would be detrimental to the child and the award to a
                 nonparent is required to serve the best interest of the child"). Accordingly,
                 we
                                 ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order. 2




                                                            Saitta




                                                            Gibbons




                                                            Pickering




                 cc:   Chief Judge, The Eighth Judicial District Court
                       Hon. Gerald W. Hardcastle, Senior Judge
                       Pecos Law Group
                       Lisa Rochelle Smith
                       Eighth District Court Clerk




                        2 Tothe extent appellant's additional arguments are not addressed
                 by this order, we conclude they lack merit.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e